J-A06001-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.W., A JUVENILE                         IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: A.W., A JUVENILE

                                                      No. 836 EDA 2016


                   Appeal from the Order February 5, 2016
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-JV-00000303-2015


BEFORE: PANELLA, J., SHOGAN, J., and RANSOM, J.

MEMORANDUM BY PANELLA, J.                               FILED MAY 18, 2017

        Appellant, A.W., appeals from the order entered in the Delaware

County Court of Common Pleas, following his adjudication of delinquency on

charges of possession with intent to distribute (“PWID”).1 No relief is due.

        A.W. is a student at Radnor High School. On March 23, 2015, another

student, J.C., observed what she believed to be a drug deal between A.W.

and a third student, S.M. J.C. reported what she saw to the school’s

administrators, who pulled A.W. and S.M. from their classes and separately

interviewed them. S.M. confessed to buying 13 Adderall2 pills from A.W., in


____________________________________________


1
    35 P.S. § 780-113(a)(30).
2
  “Adderall is a form of amphetamine” and its use “can cause feelings of
energy and invigoration, similar to the high experienced by cocaine users.”
(Footnote Continued Next Page)
J-A06001-17



exchange for $65 in cash. Administrators found the Adderall pills in S.M.’s

bag. A.W. denied involvement in any drug deal. But when they searched

A.W. and his belongings, the administrators found $81 on A.W.’s person,

with $65 set apart from the rest of the money he was carrying.

      The Commonwealth charged A.W. with PWID and other related

offenses. At the adjudicatory hearing, the court heard testimony from J.C.,

S.M., a Radnor High School administrator who questioned A.W., and one of

the police officers who responded to the incident. Defense counsel elicited

testimony on cross-examination revealing J.C.’s sister had previously dated

A.W. Also on cross-examination, S.M. divulged she was a former friend of

J.C.’s sister.

      A.W. testified in his defense. In response to questions from defense

counsel, A.W. asserted he sold a video game for $65 on behalf of another

friend. A.W. claimed he spent the lunch period on the day of the alleged

drug deal eating with another girl, and that J.C. and S.M. concocted the

story about a drug deal and testified against him in order to exact revenge

for his decision to break up with one of their friends. Defense counsel asked

A.W. several questions about the money and the video game, until the

prosecution objected to certain inquiries as irrelevant. The court sustained

these objections over defense counsel’s protest, and stated:

                       _______________________
(Footnote Continued)

The Effects of Adderall Use, available at http://drugabuse.com/library/the-
effects-of-adderall-use/ (last visited 4/19/17) (emphasis omitted).



                                            -2-
J-A06001-17



        [C]ounsel, it’s clear that you’re indicating that he had the money
        for a particular purpose … I don’t find anything else with respect
        to your line of questioning about what was this money for, what
        he was going to do to be relevant at this time, counsel. So I
        don’t think you’re advancing the inquiry here by going into the
        details about this transaction. He had the $90 in his wallet
        because he sold a gaming system for someone. That was clear.
        That’s allowed.

N.T., Adjudicatory Hearing, 10/15/15, at 122.

        The court also declined to permit defense counsel to call A.W.’s mother

to testify about the sale of the gaming system. Defense counsel then

requested a continuance in order to issue a subpoena to A.W.’s alleged alibi

witness. The court noted that the adjudicatory hearing date had been set

months in advance and that defense counsel had plenty of opportunity to

secure the witness’s appearance before denying counsel’s request for a

continuance. The hearing concluded, and the court adjudicated A.W.

delinquent on charges of PWID.3

        A.W. filed a post-dispositional motion, which the juvenile court

ultimately denied.4 A.W. filed the instant appeal.

____________________________________________


3
    All other related offenses were dismissed at trial.
4
  We note that A.W. timely filed his post-dispositional motion from the
juvenile court’s adjudication of delinquency. The juvenile court held a
hearing, granting in part and denying in part the motion before scheduling
an additional hearing, which took place over two months later. Rule 620 of
Juvenile Court Procedure requires the court to decide post-dispositional
motions within 30 days of the filing of the motion. Pa.R.J.C.P. 620(D). A.W.’s
motion should have been denied by operation of law, with the clerk of courts
entering an order pursuant to this rule. However, in light of the
(Footnote Continued Next Page)


                                           -3-
J-A06001-17



       We will disturb a juvenile court’s disposition only upon a showing of a

manifest abuse of discretion. See In re R.D., 44 A.3d 657, 664 (Pa. Super.

2012).

       On appeal, A.W. argues the juvenile court violated his rights under

Article I, § 9 of the Pennsylvania Constitution, and under the Due Process

Clause of the United States Constitution, when it prevented A.W. from

testifying in greater detail about the source of the $65 he possessed. The

juvenile court concluded this testimony was irrelevant, and thus inadmissible

at trial.

       “The [a]dmission of evidence is within the sound discretion of the trial

court and will be reversed only upon a showing that the trial court clearly

abused its discretion.” In re F.P., 878 A.2d 91, 93 (Pa. Super. 2005)

(citation omitted).

       “Relevance       is   the    threshold     for   admissibility   of   evidence.”

Commonwealth v. Tyson, 119 A.3d 353, 358 (Pa. Super. 2015) (citation

omitted). The Pennsylvania Rules of Evidence provide the following test for

relevant evidence:

       Evidence is relevant if:

       (a) it has any tendency to make a fact more or less probable
       than it would be without the evidence; and

                       _______________________
(Footnote Continued)

circumstances, we find A.W.’s delay in filing an appeal excusable. See
Commonwealth v. B.H., 138 A.3d 15, 19 fn. 7 (Pa. Super. 2016).



                                            -4-
J-A06001-17


       (b) the fact is of consequence in determining the action.


Pa.R.E. 401.

       “All relevant evidence is admissible, except as otherwise provided by

law. Evidence that is not relevant is not admissible.” Tyson, 119 A.3d at

358. “The court may exclude relevant evidence if its probative value is

outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” Pa.R.E. 403.

       Instantly, A.W. blatantly mischaracterizes the juvenile court’s actions

in permitting him to present his defense.5 Contrary to A.W.’s assertion that

he was wholly “disallowed … the opportunity to explain the critical cash,” the

juvenile court allowed A.W. to testify that he received the money after

selling a video game online for a friend. Appellant’s Brief at 12. A.W.

testified that he sold a Nintendo 3DS for a friend on Amazon.com. See N.T.,

Adjudicatory Hearing, 10/15/15, at 119. A.W. recalled that he received $65

for the game, which he intended to present to his friend. See id., at 118.

       What the juvenile court did not do, however, was permit A.W. to

present off-topic and circuitous testimony about the alleged sale of the video

____________________________________________


5
  We have to comment on the appellate brief filed by Richard Blasetti,
Esquire, on Appellant’s behalf. Apart from the summary, flimsy argument,
the brief itself is riddled with spelling and grammatical errors; counsel also
misrepresents or misstates material facts, including the charges A.W. was
adjudicated delinquent on.



                                           -5-
J-A06001-17



game itself. The prosecution objected to the relevance of why A.W. chose to

sell the game for his friend; the court sustained the objection, as defense

counsel was unable to articulate any reason why such testimony would be

relevant to A.W.’s reason for having $81 in his pocket. See id., at 119.

Similarly, the juvenile court found defense counsel’s questions about the

mechanics of how the purported transaction occurred on Amazon.com to be

irrelevant. See id., at 120. Additionally, the trial court did not permit

counsel to introduce documents pertaining to the sale, as these were not

authenticated, and were offered to prove that A.W. did sell the game. See

id., at 122.

      We find A.W.’s assertion that he was prevented from offering

comprehensive testimony on how he obtained the money in his wallet to be

flatly contradicted by the record. As the juvenile court was easily able to

discern the crux of A.W.’s argument—that he had the money in his wallet

because he sold the gaming system for another person—A.W.’s desire to

present needless, irrelevant information was properly overridden. See

Pa.R.E. 401; Tyson, 119 A.3d at 358. Thus, we find the court committed no

abuse of discretion by excluding this testimony. See In re F.P., 878 A.2d at

93. Accordingly, we affirm the court’s disposition adjudicating A.W.

delinquent.

      Order affirmed.




                                   -6-
J-A06001-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2017




                          -7-